Citation Nr: 1138997	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased amount of dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to November 1970.  He died in June 2006.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which denied an increased amount of DIC compensation, also referred to as "enhanced" DIC, under 38 U.S.C.A. § 1311(a)(2).

The Board notes that while the appellant has indicated that Veteran should have been granted service connection for PTSD in conjunction with his initial application, received in 1997, she has not alleged clear and unmistakable error (CUE) in any prior rating determination.  Thus, the issue of CUE is not before the Board or RO and will not be addressed in this decision.  The appellant needs to file this claim with the RO if she intends to raise this claim and the CUE claim must be specific as to what rating action is wrong and why.


FINDING OF FACT

The Veteran did not have a service-connected disability which was rated totally disabling or a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) in effect for at least 8 years prior to his death in June 2006.





CONCLUSION OF LAW

The criteria for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. § 1311 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1106 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  A surviving spouse may be paid DIC at an increased (or enhanced) rate if at the time of the veteran's death he was in receipt of, or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  Only periods in which the veteran was married to the surviving spouse shall be considered in making that determination.  38 U.S.C.A. § 1311(a)(2).  In this case, the record indicates that the late Veteran and appellant were married in 1990, and there is no suggestion or evidence that the marriage was not legally in effect from 1990 through the Veteran's death in 2006.

Historically, service connection was denied for PTSD in an October 1997 rating determination.  At that time, the RO also granted service connection for a fungal infection of the right foot and assigned a noncompensable disability evaluation.  In a January 1998 rating determination, the RO again denied service connection for PTSD.  In a November 2000 rating determination, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation.  

In an April 2005 rating determination, the RO increased the Veteran's disability evaluation for his PTSD from 50 to 70 percent and assigned a TDIU, both with effective dates of November 17, 2004.  In an August 2005 rating determination, the RO increased the Veteran's disability evaluation for his PTSD from 70 to 100 percent disabling and assigned an effective date of August 4, 2005.  Special monthly compensation for aid and attendance was also granted at that time, with an effective date of August 4, 2005.  

The Veteran died of throat cancer in June 2006, and service connection for the cause of death, attributable to throat cancer, was granted in August 2006.  

The appellant maintains that the Veteran's PTSD disability should have been rated at 100 percent from the time that he initially applied for service connection for PTSD in 1997, which would have been more than the necessary eight years for enhanced DIC benefits.  In support of her claim, she has submitted numerous lay statements attesting to the fact that the Veteran had severe psychiatric impairment for many years prior to his death.  These letters were received from the Veteran's siblings and mother as well as several others.  

The Board is sympathetic to the appellant's argument that her husband's condition was severe for many years before his death, but that is not a sufficient evidentiary basis for the purposes of the eight-year rule. 

Consideration of hypothetical entitlement, which is the primary argument and theory of entitlement raised by the appellant in this case, may not be considered by the Board.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Given the above, this case must be based on the determinations made during the Veteran's lifetime.  

The appellant has not alleged any other applicable theory of entitlement to benefits under 38 U.S.C.A. § 1311(a)(2). to include a theory of clear and unmistakable error in a prior final rating decision, reopening of a claim based on newly received service records, or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments.  See 38 C.F.R. § 3.22.

Because a total rating was not in effect for a minimum eight continuous years before the Veteran's death, entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) is not shown.  The Board is bound by this criterion and does not have authority to resolve this appeal favorably on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (the Board is bound by the law and is without authority to grant benefits on an equitable basis).

Accordingly, entitlement to enhanced DIC under 38 U.S.C.A.§ 1311(a)(2) is denied as a matter of law.

Duties to Assist and Notify

The Board finds that where, as here, the law is dispositive on a claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, to the extent there might have been any defect associated with VA compliance with the duties to notify and assist (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010)), there cannot be any prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question not addressed by the agency of original jurisdiction, the Board must consider whether prejudice occurred); 38 C.F.R. § 20.1102 (2010) (harmless error).  

Because this appeal turns on whether the appellant is qualified to receive enhanced DIC benefits based on the record on adjudication history through the date of the Veteran's death, new evidentiary development associated with her claim would not result in a favorable outcome.  38 C.F.R. § 3.159(d)(1)




ORDER

Entitlement to increased (enhanced) DIC under 38 U.S.C.A. § 1311(a)(2) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


